Citation Nr: 1019670	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-08 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left knee disorder.  

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to 
October 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, granted the Veteran's claim for 
service connection for peripheral neuropathy in her lower 
extremities and assigned initial 10 percent ratings 
retroactively effective from July 7, 2006, the date of 
receipt of her claim.  The RO denied her claim for service 
connection for rhinitis and determined she had not submitted 
new and material evidence to reopen her previously denied, 
unappealed, claim for service connection for a left knee 
disorder.

The Veteran's May 2007 Notice of Disagreement (NOD) addressed 
these and several other claims that had been denied in that 
decision.  She also indicated that she had filed a claim for 
service connection for peripheral neuropathy in her 
upper extremities (not just her lower extremities), in August 
2006, and that the RO inexplicably had neglected to also 
adjudicate this additional claim.  In response, the RO issued 
another decision in October 2007 also adjudicating this 
additional claim and granting service connection for the 
peripheral neuropathy in her upper extremities.  The RO 
initially assigned an effective date of May 23, 2007, for the 
10 percent ratings that were assigned, which she subsequently 
contested in a January 2008 NOD, requesting an earlier 
effective date.  The RO has since, however, issued another 
decision in July 2008 finding clear and unmistakable error 
(CUE) and assigning an earlier effective date of August 31, 
2006, for the 10 percent ratings for the upper extremity 
peripheral neuropathy, coinciding with the date of receipt of 
this claim.  So this claim has been resolved inasmuch as the 
RO assigned an earlier effective date back to the date the 
Veteran requested and since she has not contested the 10 
percent ratings initially assigned for her upper extremity 
peripheral neuropathy.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (indicating she must separately appeal this 
"downstream" issue).

Rather, the Veteran's intervening February 2008 substantive 
appeal (VA Form 9) addresses four specific claims - her 
purported entitlement to initial ratings higher than 10 
percent for her lower (not upper) extremity peripheral 
neuropathy, and her entitlement to service connection for 
rhinitis and a left knee disorder (this latter claim on the 
premise that there is new and material evidence to reopen 
this claim).  So these are the only claims currently before 
the Board.  38 C.F.R. § 20.200 (2009) (an appeal to the Board 
requires the submission of a timely NOD, in writing, 
and after receipt of a statement of the case (SOC), the 
submission of a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement)).

In June 2008 the Veteran submitted additional evidence.  She 
did not waive her right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).  This additional 
evidence, however, is only pertinent to her claims for 
ratings higher than 10 percent for the peripheral neuropathy 
in her lower extremities.  And the Board is remanding these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration, 
whereas the Board is going ahead and deciding the remaining 
claims for rhinitis and a left knee disorder.


FINDINGS OF FACT

1.  The Veteran did not appeal the RO's July 1993 rating 
decision denying her claim for service connection for a left 
knee disorder.

2.  The additional evidence received since that July 1993 
rating decision is cumulative and redundant of evidence 
already on file, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating this claim.

3.  Rhinitis is not shown during the Veteran's military 
service nor is there any competent evidence relating this 
disorder to her service.


CONCLUSIONS OF LAW

1.  The RO's July 1993 decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Rhinitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  That is, by way of letters dated in 
July 2006 and June 2007, the RO advised the Veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible for providing.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  And for claims as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
amended to eliminate the requirement that VA also request 
that she submit any evidence in her possession that might 
substantiate her claims.  See 73 FR 23353 (Apr. 30, 2008).



The RO issued the July 2006 letter before initially 
adjudicating the claims in March 2007, the preferred 
sequence, but the June 2007 letter was post-adjudicatory.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  No matter, though, because the RO has since 
readjudicated the claims in the December 2007 SOC, including 
considering any additional evidence received or otherwise 
obtained in response to that additional VCAA notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication of the claims was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claims, including 
in a SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Specifically in regards to a petition to reopen a previously 
denied unappealed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
previously denied claim (i.e., explain what would constitute 
new and material evidence), and must notify the claimant of 
the evidence and information that is necessary to establish 
underlying entitlement to service connection.  To this end, 
the Court noted that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  So VA must look at the bases of the 
denial in the prior decision and provide a notice letter 
describing what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Here, the July 2006 VCAA letter provided notice in compliance 
with Kent, informing the Veteran that she must submit new and 
material evidence to reopen her previously denied, 
unappealed, claim concerning her left knee, apprising her of 
the specific reasons this claim was previously denied, in 
addition to explaining the type of evidence and information 
needed to establish her underlying entitlement to service 
connection in the event this claim is reopened and granted.

Both the July 2006 and June 2007 letters also informed the 
Veteran of the downstream disability rating and effective 
date elements of her claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And, again, the RO has 
since readjudicated her claims in the December 2007 SOC.  So 
the timing error in the provision of the June 2007 notice 
letter, because it was provided after the initial 
adjudication of the claims, has been rectified because the 
claims have been reconsidered in the SOC since providing this 
additional notice.  So the mere fact that the Veteran 
received this additional notice after the initial 
adjudication of her claims is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  See also 38 C.F.R. § 20.1102.

And as for the duty to assist, VA has made reasonable efforts 
to obtain all relevant records the Veteran adequately 
identified.  This includes her service treatment records 
(STRs) and VA treatment records.

Received at the Board n December 2009 was a copy of an 
authorization for disclosure of information form from a state 
agency regarding information needed for a Social Security 
Administration (SSA) determination concerning the Veteran.  
Generally, where there has been a determination with regard 
to SSA benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, recently in Golz v. Shinseki, No. 2009-7039 (Fed. 
Cir. Jan. 4, 2010), in a similar case concerning VA's duty to 
assist in obtaining SSA records, the U.S. Court of Appeals 
for the Federal Circuit remarked that the legal standard for 
relevance requires VA to examine the information it has 
related to medical records, and if there is a reasonable 
possibility that the records could help the Veteran 
substantiate the claim for benefits, the duty to assist 
requires VA to obtain the records.

Here, though, there is no indication an SSA determination has 
been made, only that the Veteran apparently has filed an 
application, nor has she identified any SSA decision or 
records that may be pertinent to the two claims being decided 
in this appeal (versus those being remanded for further 
development).  So, at this point, in the absence of any 
relevant information, the duty to assist does not require 
additional development to obtain any SSA records, assuming 
they exist.

In addition, the Board finds that a VA compensation 
examination is unnecessary to determine whether the Veteran's 
claimed rhinitis is related to her military service because 
the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  
According to the holding in McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, there is no competent evidence of rhinitis in 
service, nor is there any competent evidence suggesting this 
condition is etiologically linked to the Veteran's military 
service.  There is only her unsubstantiated lay allegation, 
which, alone, is an insufficient basis for scheduling an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004)

And as for requesting a medical nexus examination in response 
to the petition to reopen the claim for service connection 
for a left knee disorder, this is not required unless and 
until the Veteran submits new and material evidence.  
See 38 U.S.C.A § 5103A(f) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).

Thus, no further notification or assistance is necessary to 
comply with 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 
3.159, and the Veteran will not be prejudiced as a result of 
the Board's adjudication of her claims.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Left knee Disorder

The RO previously considered and denied this claim in July 
1993, and the Veteran did not timely appeal that earlier 
decision, so it is final and binding on her based on the 
evidence then of record.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

The claim, however, may be reopened if there is new and 
material evidence since that decision.  38 U.S.C.A. § 5108.  
The Board must make this threshold preliminary determination 
of whether there is new and material evidence, irrespective 
of what the RO may have concluded, because this initial 
determination in turn affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  


If the Board determines there is no new and material 
evidence, that is where the analysis ends, and further 
adjudication of the claim is not permitted.  
McGinnis v. Brown, 4 Vet. App. 239 (1993); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 
1992).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim. 38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The Veteran filed her petition 
to reopen after this date, so the Board will apply the new 
provisions of what constitutes new and material evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

The relevant evidence on file at the time of the RO's July 
1993 decision initially considering and denying this claim 
consisted of the Veteran's STRs, which did not show any 
pertinent findings referable to her left knee - either in 
the way of a relevant subjective complaint or objective 
clinical finding such as a notable diagnosis, including when 
examined in August 1992 for separation from service.  As 
well, although she had complained during her December 1992 VA 
examination of having experienced gradually increasing pain 
in this knee dating back to 1983 (so ever since early in her 
military service), an X-ray of this knee during that 
VA examination had revealed no pertinent findings.  That X-
ray was negative, so unremarkable, and she denied having 
experienced any instability or swelling in this knee.  
Moreover, she had full (so normal), pain free, range of 
motion.  The resultant diagnosis was limited to a history of 
left knee pain with normal range of motion.  The RO denied 
the claim on the basis that a chronic left knee disorder was 
not shown, so essentially acknowledging the Veteran's 
complaints of a history of gradual-onset pain in this knee, 
but finding she did not have the required evidence of a 
permanent residual disability - including to account for her 
complaints of persistent pain.  Mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The RO notified the Veteran of that decision in August 1993, 
also apprising her of her procedural and appellate rights.  
And, again, since she did not appeal, that July 1993decision 
is final and binding on her based on the evidence 
then of record and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.



VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

The Veteran has since attempted to reopen this claim, and 
additional evidence has been received.  This additional 
evidence primarily consists of post-service VA medical 
records from the mid-to-late 1990s concerning treatment for 
unrelated physical ailments (so not concerning, i.e., 
relevant or material to her left knee), along with previously 
considered STRs (so not new).

Some of the VA records from the mid-to-late 1990s, through 
2007, refer to complaints of knee symptoms, but they are 
entirely unremarkable for any objective clinical indication 
of a chronic left knee disability.  For instance, left knee 
pain and arthralgia (a reference to joint pain) are reported 
from a clinical standpoint, but again, it is worth 
reiterating that mere pain, alone, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Also, a February 2006 X-ray of the Veteran's left knee was 
negative.  So just as when her claim was initially considered 
and denied in July 1993, the additional evidence since 
received is insufficient to show she had a chronic left knee 
disorder in service or even now, such as to account for her 
complaints of recurring pain.  So while some of the 
additional evidence is "new" in the sense that it was not on 
file for consideration at the time of that prior July 1993 
rating decision, it is nonetheless immaterial because it does 
not relate to an unestablished fact necessary to substantiate 
this claim for service connection for a left knee disorder 
and does not raise a reasonable possibility of substantiating 
this claim.



The only other evidence in support of the Veteran's petition 
to reopen her claim consists of her lay statements.  And in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons generally are not competent to offer diagnoses or 
medical opinions concerning etiology, and that such evidence, 
alone, does not provide a basis on which to reopen a claim 
for service connection.  Indeed, in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court reiterated this, 
again noting that "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  
Furthermore, the Veteran is essentially reiterating arguments 
previously considered - namely, that she began experiencing 
gradual-onset pain in this knee while in service.  So 
continuing to make this same argument is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

So, in conclusion, the Veteran has not submitted new and 
material evidence since the prior, final and binding, July 
1993 rating decision that initially considered and denied her 
claim for service connection for a left knee disorder.  
Therefore, the Board must deny the petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Service Connection for Rhinitis

In her February 2008 substantive appeal (on VA Form 9), the 
Veteran wrote that she thinks she has provided enough 
evidence to show the rhinitis existed when she was diagnosed 
with asthma while in the military.  In further explaining the 
basis of her claim for rhinitis, she wrote that her records 
indicate "congestion" during tests where attacks were 
induced, which in turn shows there is post-nasal drip in 
conduction with the asthma.  She also said her records show 
there is a "seasonal component" to her attacks.

The Veteran's exercise-induced asthma, incidentally, already 
has been service connected and rated as 10-percent disabling 
effectively since October 7, 1992, the day following her 
discharge from service when she returned to life as a 
civilian.

To establish that she additionally is entitled to service 
connection for rhinitis on a direct basis, the evidence must 
show the Veteran has this condition as a result of disease or 
injury incurred in or aggravated by her military service.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Stated another way, there must be:  (1) a medical diagnosis 
of this condition confirming she has associated current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a relevant disease or 
injury; and (3) medical evidence of a nexus, i.e., 
etiological link between a relevant in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection also may be established when the evidence, 
regardless of its date, shows a Veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service 
(or within a presumptive period per § 3.307), there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 
1043 (Fed. Cir. 1994).  Here, though, there is no such 
presumption for rhinitis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran also may establish her entitlement to service 
connection for rhinitis on a secondary basis by showing the 
condition is proximately due to, the result of, or 
chronically (meaning permanently) aggravated by a service-
connected disability, such as her exercise-induced asthma.  
38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical nexus evidence is needed to 
associate the rhinitis with the service-connected asthma; her 
unsubstantiated lay allegation, alone, is insufficient to 
establish this correlation.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Review of the evidence reveals clinical entries dated in 
December 2000 and November 2001 showing the Veteran received 
treatment for allergic rhinitis.  That was several years ago 
- including, which is equally important, several years after 
her military service ended in October 1992.  The first and 
perhaps most fundamental requirement of this claim is that 
she has proof she currently has this claimed condition.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed; without this minimum level of proof, there 
is no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  But see, too, McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (further clarifying that the 
requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Here, even conceding the Veteran has rhinitis presently, and 
has since 2000 or thereabouts, the records concerning her 
military service - namely, her STRs, are completely 
unremarkable for complaints, findings or a diagnosis of 
rhinitis.


While her STRs show treatment for respiratory infections and 
colds, there is no clinical or other indication of rhinitis 
specifically.  Also, and most dispositive, is the fact that 
she does not have any medical nexus evidence attributing her 
rhinitis to her military service, including to her already 
service-connected asthma.  Velez v. West, 11 Vet. App. 148, 
158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service-connected disability).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the U.S. Court of Appeals for the Federal Circuit 
vacated and remanded a decision in which the lower U.S. Court 
of Appeals for Veterans Claims (Court/CAVC) had categorically 
held in a service connection case that "'a valid medical 
opinion' was required to establish nexus, and that [a lay 
person] was 'not competent' to provide testimony as to nexus 
because [that individual] was a layperson."  As provided by 
38 U.S.C.A. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  
Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit stated in Davidson that it has 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when

1.  A layperson is competent to identify 
the medical condition;

2.  The layperson is reporting a 
contemporaneous medical diagnosis;

3.  Lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional.

See also Barr v. Nicholson, 21 Vet. App. 303 (2007).
Here, though, as explained, the Board is not disputing the 
Veteran has rhinitis (i.e., that she has received this 
diagnosis).  Rather, questions remain concerning its 
etiology, specifically in terms of whether it dates back to 
her military service as she is alleging.  Her lay testimony 
regarding the type and extent of symptoms she experienced in 
service, including with the onset of her exercise-induced 
asthma, is not reflected in the actual records of her 
evaluation and treatment in service.  So her lay testimony 
concerning this, although competent, is not also credible 
and, thus, not probative of this determinative issue.  38 
C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

So as the record is unremarkable for indications of rhinitis 
during service, including associated with the asthma, or a 
medical nexus opinion etiologically linking the rhinitis to 
service, including to the service-connected asthma, 
service connection for rhinitis is not warranted.  For the 
reasons and bases discussed, the preponderance of the 
evidence is against this claim, in turn meaning there is no 
reasonable doubt to resolve in the Veteran's favor, and that 
this claim resultantly must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for a left knee 
disorder is denied.

Service connection for rhinitis also is denied.




REMAND

There admittedly has been a significant delay in adjudicating 
the Veteran's remaining claims for initial ratings higher 
than 10 percent for the diabetic peripheral neuropathy 
affecting her lower extremities.  And for that the Board 
sincerely apologizes.  As an unfortunate consequence, it is 
apparent that more current medical information is needed to 
properly rate this disability.  This is especially true since 
her last VA compensation examination for this disability was 
in September 2007, nearly 2-1/2 years ago.  

In her more recent February 2008 substantive appeal (on VA 
Form 9), the Veteran indicated she had not received any nerve 
conduction or similar testing to determine why she is now 
experiencing neuropathy (numbness) in her feet continuously 
all the way up her legs.  She also claimed that her 
medications and physical therapy are not helping to alleviate 
her symptoms and that her muscles constantly hurt, which, 
she added, is proof this condition has worsened.

The Court has held that when, as here, a Veteran claims that 
a disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of the diabetic peripheral 
neuropathy affecting her lower 
extremities.  Have the designated examiner 
review the claims file for the pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should 
be performed, including any indicated 
neurological testing.  And based on the 
results of the examination and file 
review, the examiner should describe the 
severity of the Veteran's lower extremity 
diabetic peripheral neuropathy, such as 
in terms of whether it is "mild," 
"moderate," "moderately severe," or 
"severe."

2.  Then readjudicate the claims for 
initial ratings higher than 10 percent for 
this lower extremity diabetic peripheral 
neuropathy in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send her 
and her representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
remaining claims.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


